DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II: claims 5-13 and 16-25 in the reply filed on 4/25/2022 is acknowledged.  The traversal is on the ground(s) that a search of all the claims can be made without serious burden.  This is not found persuasive because the instant application was filed under 35 U.S.C 371. As such, the restriction requirement was made based on PCT Rule 13, and not the rules set forth in MPEP §806, which pertain to national stage applications filed under 35 U.S.C. 111(a).
The requirement is still deemed proper and is therefore made FINAL.
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/25/2022.
Claim Objections
Claim 5 objected to because of the following informalities:  
In line 17, “0 – 0.05 wt. % Si” should read –0 – 0.50 wt. %--. It is believed that this was a typo, as p. 12 of Applicant’s Arguments/Remarks filed 4/25/2022 states “Claim 5 is amended to recite Si as 0.5 wt. % max, as supported at para. [0041] of the published present application.” Examiner notes that [0041] of the published present application also recites 0.50 wt. % rather than 0.05 wt. %. Thus, for the purposes of examination, “0 – 0.05 wt. % Si” in claim 5 is interpreted as 0 – 0.50 wt. % Si.
In the last two lines, “wherein there is no free nitrogen” should read –and wherein there is no free nitrogen--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the cold-rolled full-hard strip" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “wherein the hot-rolled strip is cooled at an average cooling rate of 30 to 60 °C/s on the run-out table to 500 °C and cooled at an average cooling rate of 30 to 60 °C/s to the coiling temperature”, which renders the claim indefinite because it is unclear if “cooled at an average cooling rate of 30 to 60 °C/s to the coiling temperature” is pertaining to the entire cooling from after hot-rolling to the coiling temperature or from 500°C to coiling temperature. For the purposes of examination, claim 22 is given the broadest reasonable interpretation such that the limitation “wherein the hot-rolled strip is cooled at an average cooling rate of 30 to 60 °C/s on the run-out table to 500 °C and cooled at an average cooling rate of 30 to 60 °C/s to the coiling temperature” is interpreted as -- wherein the hot-rolled strip is cooled at an average cooling rate of 30 to 60 °C/s on the run-out table to 500 °C and cooled at an average cooling rate of 30 to 60 °C/s from 500 °C to the coiling temperature--.
Claim 23 is dependent on claim 22 and is thus also rejected for the same reason.
Claim 23 also recites the limitation “wherein the hot-rolled strip is cooled at the average cooling rate of 30 to 50 °C/s to the coiling temperature”, which renders the claim indefinite because it is unclear whether “cooled at the average cooling rate of 30 to 50 °C/s to the coiling temperature” is pertaining to the entire cooling from after hot-rolling to the coiling temperature or from 500°C to coiling temperature. Furthermore, “the average cooling rate” lacks sufficient antecedent basis. For the purposes of examination, claim 23 is given the broadest reasonable interpretation such that the limitation “wherein the hot-rolled strip is cooled at the average cooling rate of 30 to 50 °C/s to the coiling temperature” is interpreted as --wherein the hot-rolled strip is cooled at an average cooling rate of 30 to 50 °C/s from 500 °C to the coiling temperature”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 16, and 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 7 recites the limitation “wherein the coiling temperature is in a range from at least 420°C to at most 500° C”, which fails to further limit claim 5, which recites “a coiling temperature below 500°C”, because claim 7 allows for a coiling temperature of 500°C, while claim 5 does not.
Claim 16 recites the limitation “wherein the coiling temperature is in a range from at least 420°C to at most 500° C”, which fails to further limit claim 5, which recites “a coiling temperature below 500°C”, because claim 16 allows for a coiling temperature of 500°C, while claim 5 does not.
Claim 19 recites the limitation “wherein the steel strip cementite-free microstructure consists of bainitic components, with an absence of ferrite, martensite, retained austenite, cementite, and pearlite”, which fails to further limit claim 5, which recites “wherein TiC with a grain size of less than 10 nm is dispersed within a ferrite phase of the microstructure during the natural cooling”, because claim 5 requires that ferrite is present in the microstructure.
Claim 20 recites the limitation “wherein the steel strip cementite-free microstructure has an absence of ferrite”, which fails to further limit claim 5, which recites “wherein TiC with a grain size of less than 10 nm is dispersed within a ferrite phase of the microstructure during the natural cooling”, because claim 5 requires that ferrite is present in the microstructure.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 9, 18-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US-20130061989-A1, hereinafter Nakamura) and further in view of Suebsomran et al. (Pub. Date: 2013, Cooling process on a run-out table by the simulation method).
Regarding claim 5, Nakamura teaches a high strength hot-rolled steel sheet suitable for parts such as automobile structural parts and frames for trucks ([0002]). Nakamura further teaches a broad range steel composition ([0016], [0021]) which overlaps the claimed ranges of C, Mn, B, Si, and Fe and inevitable impurities; encompasses the claimed range of N; is within the claimed ranges of Ti, Cu, Cr, Mo, Ni, V, P and S; and is the same as the claimed range of Al. Nakamura further teaches property ranges of yield strength (pg.8, table 3, col. 8, example alloys), tensile strength ([0012]), and elongation (pg.8, table 3, col. 10, example alloys) which are within the claimed ranges.  Nakamura further teaches a hole expansion ratio range (pg.8, table 3, col. 11, example alloys) which overlaps the claimed range. Nakamura further teaches that cementite may be present ([0057]) which by being optionally present meets the limitation of being a cementite-free microstructure. 
Nakamura is silent on an expression: C/(Ti_sol+V) < 0.25 wherein Ti_sol=Ti-(48/14)N. However, using the ranges of N: 0.007 wt.% or less, Ti: 0.05-0.15 wt.%, V: 0.01-0.20 wt.%, and C: 0.05-0.15 wt.% of Nakamura broad composition ([0016], [0021]) with the claimed expression leads to an overlapping range 0.14 to 4.17 for the expression.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
In the table below the steel strip limitations of the instant claim and Nakamura broad range are presented. 

Instant Claim 5
Nakamura Broad Range
Composition (wt.%):
 C
0.005-0.08
0.05 to 0.15
 Mn
1.30-2.30
1.0 to 2.0
 B
2-35 ppm (0.0002-0.0035)
0.0005 to 0.0050
N
5-65 ppm (0.0005-0.0065)
 not more than 0.007
 Al
0.005-0.1
0.005 to 0.10
 Ti
0.03 to 0.20
0.05 to 0.15
 Cu
0-1.5
0.05 to 0.20
 Cr
0-0.75
0.05 to 0.50
 Mo
0
Optional, 0.05 to 0.50 if present
 Ni
0-0.50
 0.05 to 0.50
 V
0-0.30
 0.01 to 0.20
 Si
0-0.50
 0.2 to 1.2
 P
0-0.03
at not more than 0.04
 S
0-0.01
at not more than 0.005
Fe and inevitable impurities
 Balance
 Balance



Expression: C/(Tisol+V)  with Tisol=Ti-(48/14)N
C/(Tisol+V)
< 0.25 
0.14 to 4.17
Properties:
Yield Strength (MPa)
at least 570
700-990
Tensile Strength (MPa)
at least 760
not less than 780
Elongation (%)
at least 10.3
12 to 20
Hole Expansion ratio (%)
at least 70
62 to 92
Microstructure:


Cementite
cementite-free
optional 


Nakamura further teaches the steel may be manufactured by which a molten steel having the above composition is smelted in a furnace and cast into a steel such as a slab by a casting method such as continuous casting ([0060]) which meets the casting into slab limitation.
Nakamura further teaches the steel slab is heated to a temperature 1150 °C or above ([0063]) which overlaps the slab reheating temperature limitation.
Nakamura further teaches the hot rolling of the steel is terminated at a finishing temperature of 850 to 950 °C ([0064]), which satisfies or overlaps with the instantly claimed range.
Nakamura teaches after completion of hot rolling, the steel sheet is cooled to 530° C by cooling at an average cooling rate of not less than 30 °C/s and the hot-rolled sheet cooled to 530 °C is thereafter rapidly cooled from 530 °C to a coiling temperature by subsequent cooling at an average cooling rate of not less than 100° C/s ([0066]-[0068]) which overlaps the average cooling rate to coiling temperature.
Nakamura further teaches the coiling temperature is 300 to 500°C ([0069]) which overlaps the claimed coiling temperature range.
However, Nakamura is silent on cooling on the run-out table within a time period of 2 seconds between finish rolling and start of cooling to a coiling temperature.
Suebsomran teaches cooling parameters for the run-out table of strip steel in a hot rolling process (pg. 51, Section: Abstract, ¶1). Suebsomran further teaches a general layout of a hot rolling process in strip steel production (pg. 52, Fig. 1). Suebsomran further teaches after the finishing rolling process, the next process for the strip steel is to arrive at the run-out table where the steel cools from a temperature from approximately 800-950°C at the entrance to 450-600°C at the exit from the run-out table controlling the structure of the strip steel change from the austenite to the ferrite range of grain sizes (pg. 51, Section: Introduction, ¶1). 
The teachings of Suebsomran of cooling after finishing rolling on the run-out table meets the limitation. 
It would have been obvious to one of ordinary skill in the art at the date of filing to have used the teaching of Suebsomran to modify the process of Nakamura to control cooling using a run-out table to control the structure of the strip steel change from the austenite to the ferrite range of grain sizes after the hot rolling to cooling to a temperature which overlaps the coiling temperature of Nakamura. 
With regards to the limitation “then coil cooling by natural air cooling to ambient temperature”, Nakamura modified by Suebsomran is silent on the further cooling of the coil. However, a person of ordinary skill in the art would understand that absent teachings to the contrary the steel product would not be maintained indefinitely at coiling temperature and would inevitably be cooled in an ambient environment to an ambient temperature, which reads on natural air cooling, for storage, transportation, or further processing. 
Nakamura modified by Suebsomran teaches that Ti nitrides are present (Nakamura: [0040]), titanium carbide (i.e. TiC) is present (Nakamura: [0030], [0035]), and ferrite phase may be present in the microstructure (Nakamura: [0057], Table 3: Steel Sheet No. 6). However, Nakamura modified by Suebsomran does not explicitly teach wherein TiC with a grain size of less than 10 nm is dispersed within in a ferrite phase of the microstructure during natural air cooling, and wherein there is no free nitrogen.
However, as discussed above, Nakamura modified by Suebsomran teaches an overlapping composition and processing steps which reads that of claim 5. Thus, one of ordinary skill in the art would expect the steel of Nakamura modified by Suebsomran to have wherein TiC with a grain size of less than 10 nm is dispersed within in a ferrite phase of the microstructure during natural air cooling, and wherein there is no free nitrogen. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01. 
Regarding claim 6, Nakamura modified by Suebsomran teaches that Nb is an optional alloying element, and is not required (Nakamura: [0021]), which reads on the instant claim.
Regarding claim 9, Nakamura modified by Suebsomran further teaches the coiling temperature is 300 to 500°C (Nakamura: [0069]), which overlaps with the claimed coiling temperature range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 18, Nakamura modified by Suebsomran teaches wherein the microstructure may be a bainite single phase microstructure and may contain a small amount of ferrite (Nakamura: [0012], [0057]). The steel of Nakamura modified by Suebsomran may consist of bainitic and ferritic components, and absent of martensite, retained austenite, cementite, and pearlite. For example, see Table 3: Steel Sheet No. 6 of Nakamura, which has, by area%, 98% bainite and 2% ferrite. 
	Regarding claims 19-20, Nakamura modified by Suebsomran teaches wherein its steel may have a bainite single phase microstructure (i.e., 100% bainite) (Nakamura: [0069]), which reads on the instant claims. For example, see Table 3: Steel Sheet Nos. 1-5, 11-15, 19-25, and 30-31 of Nakamura, which are 100% by area bainite.
Regarding claim 21, Nakamura modified by Suebsomran teaches after completion of hot rolling at 850-950°C, the steel sheet is cooled to 530° C by cooling at an average cooling rate of not less than 30 °C/s and the hot-rolled sheet cooled to 530 °C is thereafter rapidly cooled from 530 °C to a coiling temperature of 300 to 500°C by subsequent cooling at an average cooling rate of not less than 100° C/s (Nakamura: [0064]-[0069]), which overlaps with the instantly claimed average cooling rate to coiling temperature and the instantly claimed coiling temperature. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 24, Nakamura modified by Suebsomran teaches that vanadium carbide (i.e. VC) is present (Nakamura: [0050]), and ferrite phase may be present in the microstructure (Nakamura: [0057], Table 3: Steel Sheet No. 6). However, Nakamura modified by Suebsomran does not explicitly teach wherein VC with a grain size of less than 10 nm is dispersed within in the ferrite phase of the microstructure during natural air cooling.
However, as discussed above regarding claim 5, Nakamura modified by Suebsomran teaches an overlapping composition and processing steps which reads that of claim 5. Thus, one of ordinary skill in the art would expect the steel of Nakamura modified by Suebsomran to have wherein VC with a grain size of less than 10 nm is dispersed within in the ferrite phase of the microstructure during natural air cooling. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01. 

Claims 5-13, 16-17, 21, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US-20120037282-A1, hereinafter Kawasaki) and further in view of Nakamura (US-20130061989-A1) and Suebsomran (Pub. Date: 2013, Cooling process on a run-out table by the simulation method).
Regarding claims 5, 8, and 25, Kawasaki teaches a high strength galvanized steel sheet, which is suitable for a member used in the automobile industry with excellent workability and a method for manufacturing the same; and Kawasaki further disclose that to reduce the thickness through increases in strength of car body materials, so as to reduce the weight of a car body itself and form into complex shapes without cracking or necking by the steel having high elongation and high stretch flangeability ([0002]-[0004]).
Kawasaki further teaches a broad composition ([0016]-[0019], [0032]-[0058]) which overlaps the claimed ranges of C, Mn, B, Ti, Cu, Cr, Mo, Ni, V, S, and Fe and inevitable impurities; encompasses the claimed ranges of N, Al, and P; is close to the claimed range of Si; and is the same as the claimed range of S.
In this case, the prior art value 0.7 wt.% of Si is just outside of the claimed range endpoints of 0.5 wt.% (claims 5 and 25) and 0.6 wt.% (claim 8) of Si. However, in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05. Note that as discussed further below, Kawasaki teaches the same or overlapping tensile strength, elongation, and hole expansion ratio.
Kawasaki further teaches a tensile strength of 590 MPa or more ([0012]) which encompasses the claimed range.
Kawasaki further teaches an elongation of at least 26.9-37.2 % (Table 4, inventive examples) which is within the claimed range. 
Kawasaki further teaches a hole expansion ratio of 70% or greater ([0103]) which is the same as the claimed range.
Kawasaki is silent on an expression: C/(Ti_sol+V) < 0.25 wherein Ti_sol=Ti-(48/14)N. However, using the ranges of N: 0.008 wt.% or less, Ti: 0.01-0.1 wt.%, V: 0.005-1.0 wt.%, and C: 0.04-0.15 wt.% of Kawasaki broad composition ([0016]-[0019]) with the claimed expression leads to an overlapping range -12.07 to 10 for the expression.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
With regards to having a cementite-free microstructure; Table 4 of Kawasaki, which list the microstructure, is silent on cementite content (pg. 10, Table 4), cementite may be present however is not need to achieve the steels of Kawasaki ([0074]), and ranges of processing are selected by Kawasaki to avoid cementite ([0084]-[0088]) overlapping the limitation of a cementite-free microstructure. 
In the table below the steel strip limitations of the instant claim and Nakamura broad range are presented. 

Instant Claims 5, 8 and 25
Kawasaki Broad Range
Composition (wt.%):
 C
0.005-0.08
0.04-0.15
 Mn
1.30-2.30
0.8-2.2
 B
2-35 ppm (0.0002-0.0035)
0.0003-0.0050 (3-50 ppm)
N
5-65 ppm (0.0005-0.0065)
0.008 or less (80 ppm or less)
 Al
0.005-0.1
0.1 or less
 Ti
0.03 to 0.20
0.01-0.1
 Cu
0-1.5
0.05-2.0
 Cr
0-0.75
0.05-1.2
 Mo
0 (Claim 5), 0-0.05 (Claim 8)
Optional, 0.005-0.5 if present
 Ni
0-0.50
0.05-2.0
 V
0-0.30
0.005-1.0
 Si
0-0.50 (Claim 5 and 25), 0-0.60 (Claim 8)
0.7-2.3
 P
0-0.03
0.1 or less
 S
0-0.01
0.01 or less
Fe and inevitable impurities
 Balance
 Balance



Expression: C/(Tisol+V)  with Tisol=Ti-(48/14)N
C/(Tisol+V)
< 0.25 
-12.07 to 10
Properties:
Yield Strength (MPa)
at least 570
---
Tensile Strength (MPa)
at least 760
590 MPa or more
Elongation (%)
at least 10.3
26.9-37.2
Hole Expansion ratio (%)
at least 70
70 or greater 
Microstructure:


Cementite
cementite-free
optional 


Kawasaki further teaches a steel is melted, is made into a slab through roughing or continuous casting ([0080]) which meets the casting into slab limitation.
Kawasaki further teaches that the slab is heated to 1,100 °C to 1,300 °C ([0080]) which meets the slab reheating limitation.
Kawasaki further teaches that the slab is hot rolled at a final finishing temperature of 850 °C or higher ([0080]) which overlaps the hot rolling the slab or strip to a hot-rolled strip wherein the hot-rolling finishing temperature is above Ar3 limitation which is between 850-950°C.
 	Kawasaki further teaches the steel sheet is coiled at 400 °C to 750 °C ([0080]) which overlaps a5Docket No. 072941-000133 coiling temperature below 500 °C.
	Kawasaki is silent on the limitation of “cooling the hot-rolled strip at an average cooling rate of 15 to 100 °C/s … to a5Docket No. 072941-000133 coiling temperature”.
Nakamura teaches a high strength hot-rolled steel sheet suitable for parts such as automobile structural parts and frames for trucks ([0002]) with a broad range steel composition ([0016], [0021]) which overlaps the claimed composition. Nakamura further teaches properties of yield strength (pg.8, table 3, col. 8, example alloys), tensile strength ([0012]), and elongation (pg.8, table 3, col. 10, example alloys) which are within the claimed ranges; and a hole expansion ratio range (pg.8, table 3, col. 11, example alloys) which overlaps the claimed range.
Nakamura further teaches cooling after hot rolling to 530 °C at an average cooling rate of not less than 30 °C/s and further cooling from 530°C to the coiling temperature at a cooling rate of not less than 100 °C/s to avoid a decrease in stretch flangeability and fatigue resistance ([0066]-[0068]) which overlaps the claimed cooling rate.
It would have been obvious to one of ordinary skill in the art at the date of filing to have used the teachings of Nakamura to modify the cooling post hot rolling process of Kawasaki to cool to 530°C at an average cooling rate of not less than 30 °C/s and further cooling from  530°C to the coiling temperature at a cooling rate of not less than 100 °C/s to avoid a decreases in stretch flangeability and fatigue resistance. 
Kawasaki modified by Nakamura is silent on the limitation of “cooling the hot-rolled strip … on the run-out table within a time period of 2 seconds between finish rolling and start of cooling to a5Docket No. 072941-000133 coiling temperature”.
Suebsomran teaches cooling parameters for the run-out table of strip steel in a hot rolling process (pg. 51, Section: Abstract, ¶1). Suebsomran further teaches a general layout of a hot rolling process in strip steel production (pg. 52, Fig. 1). Suebsomran further teaches after the finishing rolling process, the next process for the strip steel is to arrive at the run-out table where the steel cools from a temperature from approximately 800-950°C at the entrance to 450-600°C at the exit from the run-out table controlling the structure of the strip steel change from the austenite to the ferrite range of grain sizes (pg. 51, Section: Introduction, ¶1). 
The teachings of Suebsomran of cooling after finishing rolling on the run-out table meets the limitation. 
It would have been obvious to one of ordinary skill in the art at the date of filing to have used the teaching of Suebsomran to modify the process of Kawasaki modified by Nakamura to control cooling using a run-out table to control the structure of the strip steel change from the austenite to the ferrite range of grain sizes after the hot rolling to cooling to a temperature. There would be a reasonable expectation of success since both Kawasaki modified by Nakamura and Suebsomran are to hot rolled strip processing and the beginning and end temperatures of Suebsomran overlap the finishing rolling temperature and coiling temperature of Kawasaki. 
With regards to the limitation “then coil cooling by natural air cooling to ambient temperature”, Kawasaki modified by Nakamura and Suebsomran is silent on the further cooling of the coil. However, a person of ordinary skill in the art would understand that absent teachings to the contrary the steel product would not be maintained indefinitely at coiling temperature and would inevitably be cooled in an ambient environment to an ambient temperature, which reads on natural air cooling, for storage, transportation, or further processing.
Kawasaki modified by Nakamura and Suebsomran is silent on yield strength and does not explicitly teach that its steel has wherein TiC with a grain size of less than 10 nm is dispersed within in a ferrite phase of the microstructure during the natural air cooling, wherein Ti nitrides are present, and wherein there is no free nitrogen, as required by claim 5. However, these properties would have naturally flowed from Kawasaki modified by Nakamura and Suebsomran, because Kawasaki modified by Nakamura and Suebsomran teaches an overlapping/substantially similar composition and a process that reads on the instantly claimed process, as discussed in detail above. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01. 
Regarding claim 6, Kawasaki modified by Nakamura and Suebsomran teaches wherein Nb is an optional alloying element (Kawasaki: [0019]), and is therefore not required and meets the limitation of claim 6.
Regarding claims 7 and 16, Kawasaki modified by Nakamura and Suebsomran teaches C: 0.04% or more, and 0.15% or less (Kawasaki: [0034]), which overlaps with the instantly claimed C contents.
Kawasaki modified by Nakamura and Suebsomran further teaches the steel sheet is coiled at 400 °C to 750 °C (Kawasaki: [0080]) which overlaps with the instantly claimed coiling temperature ranges.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 9, Kawasaki modified by Nakamura and Suebsomran further teaches the steel sheet is coiled at 400 °C to 750 °C (Kawasaki: [0080]) which encompasses the5Docket No. 072941-000133 coiling temperature range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 10, Kawasaki modified by Nakamura and Suebsomran further teaches a method of manufacturing a high strength galvanized steel sheet with hot-rolled followed by cold rolling (Kawasaki: [0022], [0077]-[0080], [0094]) which meets the limitation.
Regarding claim 11, Kawasaki modified by Nakamura and Suebsomran further teaches annealing the cold rolled sheet at 750 °C to 900 °C for 15 to 600 s (Kawasaki: [0080]-[0084]) which overlaps the annealing to Ar3 and holing limitation.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
With regards to the limitation “then cooling to ambient temperature”, Kawasaki modified by Nakamura and Suebsomran is silent.  A person of ordinary skill in the art would understand that absent teachings to the contrary the steel product would not be maintained indefinitely at an annealing temperature and would inevitably be cooled to an ambient temperature for storage, transportation, or further processing. The cooling to ambient temperature would naturally flow from Kawasaki modified by Nakamura and Suebsomran.
Regarding claim 12, Kawasaki modified by Nakamura and Suebsomran further teaches the cold rolling is performed under the cold reduction ratio of 30% or more (Kawasaki: [0080]) which encompasses the limitation. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claims 13 and 17, Kawasaki modified by Nakamura and Suebsomran teaches annealing the cold rolled sheet at 750 °C to 900 °C for 15 to 600 s (Kawasaki: [0080]-[0084]) which overlaps the limitation of wherein the cold-rolled full-hard strip is reheated to a solution temperature above Ac3 in the range of 850-1000 °C, held at the solution temperature for 2 to 8 minutes.
Kawasaki modified by Nakamura and Suebsomran further teaches cooling to a temperature range of 300 °C to 550 °C at an average cooling rate of 3 °C/s to 80 °C/s (Kawasaki: [0085]-[0086]) which encompass the claimed temperature range and cooling rate range.
  In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Kawasaki modified by Nakamura and Suebsomran further teaches keeping the sheet in temperature range of 300 °C to 550 °C for 10 to 200 s to facilitate a bainite transformation (Kawasaki: [0087]-[0088]) which meets the holding temperature duration and purpose.
With regards to the limitation “then cooled to room temperature”, Kawasaki modified by Nakamura and Suebsomran is silent.  A person of ordinary skill in the art would understand that absent teachings to the contrary the steel product would not be maintained indefinitely at a holding temperature and would inevitably be cooled to room temperature for storage, transportation, or further processing. The cooling to room temperature would naturally flow from Kawasaki modified by Nakamura and Suebsomran.
Regarding claim 21, Kawasaki modified by Nakamura and Suebsomran teaches cool to 530°C at an average cooling rate of not less than 30 °C/s and further cooling from  530°C to the coiling temperature at a cooling rate of not less than 100 °C/s on a run-out table to a coiling temperature of 400 °C to 750 °C (Nakamura: [0066]-[0068], Suebsomran: pg. 51, Section: Abstract, ¶1, pg. 51, Section: Introduction, ¶1, pg. 52, Fig. 1, Kawasaki: [0080]), which overlaps with the instantly claimed average cooling rate and coiling temperature ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 24, Kawasaki modified by Nakamura and Suebsomran  does not explicitly teach that its steel has wherein VC with a grain size of less than 10 nm is dispersed within in the ferrite phase of the microstructure during the natural air cooling. However, this property would have naturally flowed from Kawasaki modified by Nakamura and Suebsomran, because Kawasaki modified by Nakamura and Suebsomran teaches an overlapping/substantially similar composition and a process that reads on the instantly claimed process, as discussed in detail above regarding claim 5. In the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01. 
Allowable Subject Matter
Claims 22-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 22, the closest prior art, Nakamura (US-20130061989-A1) in view of Suebsomran (Pub. Date: 2013, Cooling process on a run-out table by the simulation method) and Kawasaki (US-20120037282-A1) and in view of Nakamura (US-20130061989-A1) and Suebsomran (Pub. Date: 2013, Cooling process on a run-out table by the simulation method) render obvious the process according to claim 5, as detailed in the 35 U.S.C. 103 rejections above. However, neither combination of references teach or fairly suggest wherein the hot-rolled strip is cooled from 500°C to the coiling temperature at an average cooling rate of 30-60°C/s, as required by claim 22. In contrast, Nakamura, which provides the corresponding teaching for cooling to coiling temperature, teaches cooling at an average cooling rate of not less than 100°C/s ([0068]), which is far outside of the instantly claimed range. The prior art, either alone or in combination, fails to render obvious the combination of features required by claim 22. Therefore, claim 22 is distinct over the teachings of the prior art. Claim 23 further limits the subject matter of claim 22 and is thus also distinct over the teachings of the prior art.
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.
Applicant argues that the claims have been amended to overcome the prior 35 U.S.C. 112 rejections.  In response, Examiner notes that it appears claim 17 has yet to be amended to overcome the prior 35 U.S.C. 112(b) rejection for lack of antecedent basis. Therefore, this rejection is maintained.
Regarding claim 5, Applicant argues that Nakamura requires 0.05 to 0.50 wt. % Mo and teaches away from the currently amended Mo content of 0%. In response, Examiner notes that Mo is an optional element in Nakamura, as clearly shown in [0021], [0026] and Table 1 of Nakamura.
Applicant further argues that Kawasaki cannot really relate to claims 5-9 because Kawasaki relates to cold rolled galvanized strip and claims 5-9 relate to hot-rolled strip. In response, Examiner notes that the steel of Kawasaki is hot-rolled ([0022]) and thus reads on a hot-rolled strip. The cold rolling and galvanizing of Kawasaki are further processing, and do not take away from the fact that the steel is hot-rolled. Further note that instant claims 10-12 recite that the hot-rolled strip is subsequently cold-rolled.
 Applicant further argues that only example steels J and M have either Ti or V, and these examples fail to satisfy the Tisol expression of claim 5. Applicant argues that thus, Kawasaki is not relevant because it does not disclose the critical parameter Ti_sol. 
In response, Examiner notes that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP §2123 (II). In the instant case, the chemical composition of the broad disclosure of Kawasaki overlaps with the Tisol expression, as discussed in the 35 USC 103 rejections above. In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
In response to what appears to be allegations of criticality, Examiner notes that Applicant has provided no evidence that the parameter of Ti_sol is critical. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP §716.02. Since Applicant has not provided objective evidence commensurate in scope with the claims (e.g., experimental data), Applicant's argument is not found convincing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734